

116 HRES 638 IH: Congratulating the Washington Mystics on winning the 2019 Women’s National Basketball Association championship.
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 638IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Norton (for herself, Mr. Trone, Mr. Hoyer, Mr. Brown of Maryland, Mr. Raskin, Mr. Connolly, and Mr. Ruppersberger) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Washington Mystics on winning the 2019 Women’s National Basketball Association
			 championship.
	
 Whereas, on October 10, 2019, the Washington Mystics won the 2019 Women’s National Basketball Association (referred to in this preamble as the WNBA) championship;
 Whereas that October 10, 2019, win is the first WNBA championship won by the Washington Mystics in the 22 years that the Washington Mystics have been in the WNBA;
 Whereas the Washington Mystics beat the Connecticut Sun in the WNBA finals; Whereas the Washington Mystics—
 (1)dominated the competition in the regular season, with 26 wins and 8 losses, the best record of any team in the WNBA; and
 (2)earned the top seed in the playoffs; Whereas the Washington Mystics play home games at the Entertainment and Sports Arena in Southeast Washington, DC;
 Whereas the 2019 roster of Washington Mystics players includes— (1)Ariel Atkins;
 (2)Natasha Cloud; (3)Elena Delle Donne;
 (4)Tianna Hawkins; (5)Myisha Hines-Allen;
 (6)Kiara Leslie; (7)Emma Meesseman;
 (8)Kim Mestdagh; (9)Aerial Powers;
 (10)LaToya Sanders; (11)Kristi Toliver; and
 (12)Shatori Walker-Kimbrough; Whereas Emma Meesseman received the 2019 WNBA Finals Most Valuable Player award;
 Whereas Elena Delle Donne received the 2019 WNBA League Most Valuable Player award; Whereas Natasha Cloud received the 2019 WNBA Dawn Staley Community Leadership award;
 Whereas the 2019 Washington Mystics coaching staff includes— (1)Head Coach Mike Thibault;
 (2)Assistant Coach Marianne Stanley; and (3)Assistant Coach Eric Thibault;
 Whereas Ted Leonsis, founder, chairman, principal partner, and chief executive officer of Monumental Sports & Entertainment, which owns the Washington Mystics, has built a culture of success and contributed greatly to Washington, DC, and the surrounding region through philanthropy;
 Whereas the Washington Mystics have exhibited dedication to positive social impact by strengthening communities through the Mystics Care partnership with organizations in Washington, DC, and the surrounding region; and
 Whereas the dedication and hard work of the Washington Mystics have inspired and empowered girls, boys, women, and men of all ages: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Washington Mystics for winning the 2019 Women’s National Basketball Association championship;
 (2)applauds the people of Washington, DC, and the surrounding region for their enthusiastic support of the Washington Mystics;
 (3)supports equity in men’s and women’s professional sports; and (4)respectfully requests the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the founder, chairman, principal partner, and chief executive officer of Monumental Sports & Entertainment, Ted Leonsis.
			